Citation Nr: 0708102	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-28 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent 
for post-traumatic stress disorder for the period commencing 
on July 31, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from March 1969 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Winston-Salem, North Carolina Department of Veterans' Affairs 
(VA) Regional Office (RO), which granted the veteran service 
connection and a 50 percent evaluation for post-traumatic 
stress disorder (PTSD), effective from July 31, 2002.  
However, this claim is within the jurisdiction of the New 
York, New York, VA Regional Office (RO).  

As this is an appeal of an original allowance of service 
connection, consideration must be given regarding whether the 
case warrants the assignment of separate ratings for PTSD for 
separate periods of time, from July 31, 2002, to the present, 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The veteran, via his representative, has indicated that his 
PTSD has worsened since the time of his most recent VA 
psychiatric examination of record, which was in April 2003, 
nearly four years ago.  He has requested to be scheduled for 
a new psychiatric examination to obtain a more current 
assessment of the severity of his service-connected mental 
disorder.  In this regard, the Board observes that a June 
2004 VA outpatient treatment note shows that a physician had 
increased the veteran's dosage of psychotropic medication 
after he complained of having panic attacks.  Therefore, as 
it is objectively evident that the veteran's PTSD symptoms 
have become more severe than when it was originally rated, 
and the available examination report is too old for an 
adequate evaluation of his current condition, the case 
should be remanded so that the veteran may be provided with 
a new psychiatric examination.  See Weggenmann v. Brown, 5 
Vet. App. 281 (1993).

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for PTSD since June 2004.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  

3.  The RO should inquire of the veteran 
whether he has applied for, or is in 
receipt of Social Security Administration 
disability benefits, or other 
governmental disability benefits.  If the 
answer is in the affirmative, the RO is 
to obtain from the Social Security 
Administration (or any other agency 
referred to by the veteran) the records 
pertinent to the appellant's claim for 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  Thereafter, the appellant should be 
scheduled for a VA psychiatric 
examination to objectively assess the 
current severity of his PTSD.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made available 
to the psychiatrist or psychologist 
conducting the evaluation for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
Following the examination, the examiner 
should provide an opinion, based on the 
veteran's relevant medical history, as 
to following:

(a.)  Is the veteran's PTSD 
manifested by symptoms representing 
occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped 
speech; panic attacks more than once 
a week; difficulty in understanding 
complex commands; impairment of 
short- and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships?

(b.)  Is the veteran's PTSD 
manifested by symptoms representing 
occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a work-like setting); 
inability to establish and maintain 
effective relationships?

(c.)  Is the veteran's PTSD 
manifested by symptoms representing 
total occupational and social 
impairment, due to such symptoms as:
gross impairment in thought processes 
or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own 
name?  

The examiner should further indicate 
the veteran's Global Assessment of 
Functioning (GAF) scale score, and 
provide justification for the score 
selected.  Adequate reasons and bases 
should be provided for any opinion 
rendered.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  The claim of entitlement to 
an initial evaluation greater than 50 
percent for PTSD for the period 
commencing on July 31, 2002, should then 
be readjudicated.  If the maximum benefit 
is not awarded, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

